     Case 1:10-cv-06950-AT-RWL Document 1238 Filed 07/27/21 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
H. CRISTINA CHEN-OSTER, LISA PARISI, SHANNA                   DOC #: _________________
ORLICH, ALLISON GAMBA, and MARY DE LUIS,                      DATE FILED: 7/27/2021

                            Plaintiffs,

             -against-                                          10 Civ. 6950 (AT) (RWL)

GOLDMAN, SACHS & CO. and THE GOLDMAN                                    ORDER
SACHS GROUP, INC.,

                        Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the Defendants’ submissions at ECF Nos. 1190, 1193, and 1237.
Defendants’ requests to permit redactions are GRANTED.

      SO ORDERED.

Dated: July 27, 2021
       New York, New York
